Aitorney:
oe rateses LA
MICHAEL FAILLACE & ASSOCIATES

> 2 5 4 6 1

 

 

 

 

 

60 EAST 42ND STREET SUITE 4516
NEW YORI NY 10466
UNITED STATE DISTRICT COURT
EASTERN DISTRICT OF NEW YORK index / case #: 1:20-CV¥-08182-ERK
STR ARIAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY AFFIDAVIT OF SERVICE
Pialntitf
A FONDA REST CORP, DIBA LA FONDITA RESTAURANT, ET AL
Defendant
N . L . 1
Si iA Ch Ki County, State ot iw Yok —Kicard, Ciasen being swom,
Says: Deponent is not a party herein, is over the age of 18 years and resides in the Stateoh__ VY

on 324 at C417 apap at: 48-14 seTH STREET WOODSIDE NY 41977

Deponent served the within: suumons sta civic action, come ainr,
NOTICE OF INTENTION TO ENFORCE SHAREHOLDER LIABILITY

On which were set forth the Index No., herein, and date of filing

On: ERIGA HERNANDEZ C/O LA FONDITA RESTAURANT
(herein after calied the recipient) therein named.

vi individual By delivering a true copy of each to sald recipient Personally; Deponent knew the person so served ta be the person
described in as said recipient therein

["] Suitable Age By delivering thereat a true copy of each to:
person 4 B6rsOn OF suitable ape and discretion.Ssid premises {s recipients ] Actual Place of Residence
[ ] Actual Place of Business within the State.

| Affixing to By affixing a trae copy of each to the doar of sald premises which is recipients { ] Actual Place of Residence
Door

[ ] Actual Place of Business, within the State
Deponent was unable with due diligence to find recipient or persan of suitable age and discretion thereat having called
there

 

Corporation By delivering thereat a true copy of each to;
or personally. Deponent knew said corporation | partnership so served to be the corporation / parinership described In sald
Partnership aforementioned document as sald recipient and knew said individual te bo. thereof.

Malling Within 20 days of such delivery, or affixing, daponent enclosed a copy of seme in a postpaid envelope properly addressed
ta recipient at recipients last known [| Actual Place of Residence [ } Actual Piace of Business
at
and deposited said envelope in an official depository under the exclusive care and suatody of the U.S. Postal Service within
New York State. The envelope bore the legend “personal and confidential" and did not Indicateon the outside, thereat
hy return address or otherwise that the communication was from an attorney or concerned ar action against fhe defendant.

 

 

FA Rescription [ ]Male { J White skin &Xi Black hair 3 [ ]44-20 Yrs { Under 5 { JUnder 10 Lis

insiFemale [ } Black skin E JBrownisvalr [9424-35 Yeo TA] 5'0"-5'3" f 3400-190 Lbs

f 7 Yellow skin E } Gray halr { 356-50 ¥rs { ]5'4"5'a" cx 137-160 Los

Town skin E [Blondehaie [ 151-65 Vre [ 35'S"-6'o" { }164-200 Lbs

{ ied skin E J Red hair { ]Over66Y¥rs — j] Overe' { ] Gver 206 Lbs

Other identifying Features
ri Miltary Jasked the person spoken to whether recipient was in active military service of the United States or the State of
Service New York In any capacity whatever and received a negative reply. The source of ry information and the grounds of my belief

are the conversations and observations above narrated.
[_] Subpeena Fee Tenderedinthe amountof

 

  

 

  

 

0 . Lf Zo
Sworn to hefore me on fad 2 LE =
t Lf YU . (Print name below signature}
wl Re avtl J Cure
~~ GARLA Mt ELLE 3
NOTARY PUBLIC STATE OF. NEW YORK at Zo 4 any

File No.  1:20-CV-06182-ER QUALIFIED IN SUEFCLK cou

Work Order No. 525161
COMMISSION EXPIRES August 3, 20d i

 

 
Case 1:20-cv-06182-ERK-VMS Document 2-1 Filed 12/21/20 Page 1 of 2 PagelD #: 28

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

FIDELA ARIAS, individually and on behalf of others
similarly situated,

 

Plaintiff(s)
¥.

LA FONDA REST CORP. (D/B/A LA FONDITA
RESTAURANT) and ERICA HERNANDEZ,

Civil Action No, 20cv6182

 

le a a el i i i al

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Erica Hernandez
(C/O LA FONDITA RESTAURANT)
49-11 69th Street,
Woodside, New York, 11377

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) ~~ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: . .

Michael A. Faillace

Michael Faillace & Associates, P.C.
60 East 42nd Street

Suite 2540

New York, NY 10165

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

12/21/2020 /s/Priscilla Bowens

Date:

 

Signature of Clerk or Deputy Clerk

 

 

 

 
